DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on May 20, 2019.  Claims 1-12 are pending.
Specification
The disclosure is objected to because of the following informalities:
Page 2 [03] should add a period “.” at the end of the paragraph;
Page 11 [29] last line, the phrase “rack bar 109” should be --rack bar 20--;
Page 22 [67] line 2, the word “S300” should be --S400--.  
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  the end of the claim should be end with one period “.”, not two periods.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama et al., US 2018/0141553 A1.
As to claim 1, Katayama teaches a steering control apparatus of a steer-by-wire system comprising (abstract and Fig. 1):
A sensing information collector for collecting at least one of sensing information on a steering or sensing information on a rack (¶ 46-48 and Figs. 1, 3);
A motor operation determiner for determining a start of a motor limiting mode for a reaction force motor and an end of the motor limiting mode for the reaction force motor which provides a reaction torque to a steering wheel based on the collected sensing information (¶ 51-53, 56 and Figs. 1, 3-4; e.g. applying brake torque and restarting engine);
A control signal generator for generating a control signal corresponding to the start of the motor limiting mode or the end of the motor limiting mode based on the determined result (¶ 46, 48-49, 51-53, 56 and Figs. 1, 3-4);
A control signal output signal output for outputting the generated control signal to the reaction force motor (¶ 46, 48-49, 51-53, 56 and Figs. 1, 3-4).
As to claim 2, Katayama teaches wherein the sensing information on the steering comprises at least one of reaction torque information of the reaction force motor generated from a torque sensor or a motor position sensor, or steering angle information of the steering wheel generated from a steering angle sensor, and the sensing information on the rack comprises at least one of the predetermined rack stroke range information or rack position information generated from a rack position sensor (¶ 46-48 and Fig. 3).
As to claim 3, Katayama teaches wherein the motor operation determiner determines a target steering angle and a rack position based on at least one of the steering angle information or the rack position information, and determines a magnitude of a current applied to the reaction force motor and an angular velocity of the reaction force motor based on the reaction torque information (¶ 42-47, 51, 74-75 and Figs. 1, 3, 5-6).
As to claim 4, Katayama teaches wherein the motor operation determiner controls to start the motor limiting mode if a position of the rack corresponding to the target steering angle is within a threshold range for a rack stroke range (¶ 46-49, 52, 75).
As to claim 5, Katayama teaches wherein the motor operation determiner controls to terminate the motor limiting mode if the position of the rack is outside the threshold range execution of the motor limiting mode (¶ 51).
As to claim 6, Katayama teaches wherein the motor operation determiner controls to start the motor limiting mode based on at least one of the whether the vehicle is started or whether the steering wheel is requested to be locked (¶ 49, 52, 56).
As to claim 8, Katayama teaches wherein the motor operation determiner determines at least one of a steering angle direction of the steering wheel, or a reaction torque direction and an angular velocity direction of the reaction force motor (¶ 18, 41-43, 63, 75).
As to claim 10, Katayama teaches wherein the control signal output outputs the control signal for increasing by a predetermined ration or gradually increasing the magnitude of the current applied to the reaction force motor according to the motor limiting mode (¶ 50-51).
Claim 11 is rejected based on the same rational as used for claim 1 above.
Allowable Subject Matter
Claims 7, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	March 22, 2021